Title: To George Washington from Antoine-Jean-Louis Le Bègue de Presle Duportail, 22 August 1781
From: Duportail, Antoine-Jean-Louis Le Bègue de Presle
To: Washington, George


                        
                            Dear general
                            philadelpha 22 August 1781
                        
                        I arrived here the day before yesterday in a very bad situation with a great head-hoax and tooth-hoax and
                            fever. I was afraid to be detained a long while in this town. but I treated the distemper in so rough a manner yesterday
                            with bloodletting, emetick,  that it left me. so I propose to set off to day after dinner and to
                            travel as fast as I shall be able or rather the horses. unless something important occurs in the journey I shall not write
                            to your excellency before I meet the marquis de lafayette. I am in great impatiance of that moment. I have the honour to
                            be with the greatest respect and attachment your excellency the most obedient humbl. servant
                        
                            duportail
                        
                    